UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      No. 14-4341

                            UNITED STATES OF AMERICA

                                            v.

                                  JOSEPH MERLINO
                                   a/k/a Skinny Joey,
                                                      Appellant
                            (E.D. Pa. No. 2-99-cr-00363-001)


Present: AMBRO, VANASKIE, and SHWARTZ, Circuit Judges


                                        ORDER

Appellant, Joseph Merlino, appeals from the orders of the District Court entered October
20, 2014 and October 24, 2014, revoking his supervised release.

It is hereby ORDERED that the orders of the District Court entered October 20, 2014 and
October 24, 2014 are REVERSED and Appellant shall be released from custody
immediately.

Judge Shwartz dissents from the disposition. The Court will issue its majority,
concurring and dissenting opinions at a later time.

The mandate shall issue forthwith.

                                                       By the Court,

                                                       s/ Thomas I. Vanaskie,
                                                       Circuit Judge


Dated: April 23, 2015
JK/cc: David E. Troyer, Esq.
       Edwin J. Jacobs, Jr., Esq.
       Michael F. Myers, Esq.